Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 15, 2021 has been entered.

 Status of Application/Amendments/claims
3.	Applicant’s amendment filed March 15, 2021 is acknowledged. Claims 1-5 and 11-17 are canceled. Claim 6 is amended. Claims 19-26 are newly added. Claims 6-10, 18 and new claims are pending. Claims 8-17 are withdrawn without traverse (filed 2/18/20) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
4. 	Claims 6-7 and 18-26 are under examination in this office action.
5.	Applicant’s arguments filed on March 15, 2021 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Claim Rejections/Objections Withdrawn
6.	The rejection of claims 6-7 and 18-26 under 35 U.S.C. 102(a)(1) as being anticipated by over Wraith et al. (US8623827) as evidenced by or in view of Messenger et al. (Br. J. Ophthalmol. 2015; 99:205-209.doi:10.1136/bjophthalmol-2014-305518), Williams (Chapter 6, multiple sclerosis and uveitis, p. 55-60, book: Uveitis and Immunological Disorders edited by Pleyer and Forrester, 2009 Springer-Verlag Berlin Heidelberg, Germany), Thouvenot et al. (Multiple Sclerosis Int. 2012.doi:10.1155/2012/372361) and Adamus et al. (Invest. Ophthalmol. Vis. Sci. 2006; 47:2555-2561) is withdrawn in response to Applicant’s amendment to the claims.

Claim Rejections/Objections Maintained
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 6-7 and 18-26 are rejected under 35 U.S.C. 103 as obvious over Wraith et al. (US8623827) in view of Messenger et al. (Br. J. Ophthalmol. 2015; 99:205-209.doi:10.1136/bjophthalmol-2014-305518), Williams (Chapter 6, multiple sclerosis and uveitis, p. 55-60, book: Uveitis and Immunological Disorders edited by Pleyer and Forrester, 2009 Springer-Verlag Berlin Heidelberg, Germany), Thouvenot et al. (Multiple Sclerosis Int. 2012.doi:10.1155/2012/372361), Adamus et al. (Invest. Ophthalmol. Vis. Sci. 2006; 47:2555-2561) and Caspi et al. (Drug. Disc. Today 2006: 3-9). 
Claims 6-7 and 18-26 as amended are drawn to a method for treating uveitis by a composition comprising at least one MBP peptide of SEQ ID NOs:1-4 or all of the recited MBP peptides. 
On p. 5-9 of the response, Applicant acknowledges Wraith et al. (US8623827) teaches treatment of MS and optic neuritis using the claimed peptide composition but argues that Wraith does not anticipate the claimed method because Wraith is silent with respect to uveitis, and also argues that patients with MS or optic neuritis do not necessarily also have uveitis. Applicant acknowledged that Thouvenot and Williams teach that MS have uveitis but argues that Thouvenot discloses that three of patients experience uveitis before the onset of MS (p.2) and thus the remaining four patients experienced uveitis after the onset of MS, and Williams teaches that no temporal association between the development of uveitis and MS and the majority of patients (56%) had an MS prior to onset of uveitis (p.55). Applicant argues that the same rationales apply to optic neuritis (ON). Applicant further cites MPEP 2112, Ex Parte Levy in support of the arguments. On p. 8-9 of the response, Applicant argues that there is no reasonable expectation of success to use the peptides in the method of Wraith to treat uveitis because Wraith does not mention uveitis, and Messenger and Thouvenot do not teach any treatment for uveitis and Williams teaches away from the claimed MBP peptides (see p.58, right col.) and Adamus teaches RTLs, which is different from the claimed MBP, for AU and EAE (an animal model of MS).  

i. Wraith teaches methods of treating MS or optic neuritis using the claimed MBP peptides and certain percentages or a subset of patients with MS or optic neuritis accompanied with uveitis (uveitis is accompanied with MS or optic neuritis in a subset of patients with MS or optic neuritis) as acknowledged by Applicant and as also evidenced by Messenger, Williams and Thouvenot. Thus, while treating MS/optic neuritis using the same claimed MBP peptides in the method of Wraith, the administration of the MBP to patients with MS/optic neuritis accompanied with uveitis (i.e. a subset of patients with MS/optic neuritis have uveitis as acknowledged by Applicant) also treats uveitis. The method taught by Wraith using the same material (i.e. the claimed MBP peptides), the same active (i.e. administering to the subject) in the same population (i.e. uveitis accompanied with MS or optic neuritis in certain percentages of patients with MS/optic neuritis as evidenced by Messenger (see p. 205), Williams (see p. 55-58), and patients with optic neuritis also have uveitis as evidenced by Thouvenot et al. (see p. 1) and Adamus et al. (see p. 2556; p. 2558-2560; ) even though not all patients with MS have uveitis. Wraith also teaches a plurality of doses in ascending concentrations (see 

iii. Even if uveitis is not accompanied with MS or optic neuritis in the method of Wraith, the references of Messenger, Williams, Thouvenot and Adamus teach that uveitis is associated with MS or optic neuritis and provide motivation and an expectation of success in using the method of Wraith to treat uveitis. In particular, as acknowledged by Applicant on p. 7 of the response filed 6/2/20, uveitis is associated with MS; i.e. 1-10% patients with MS have uveitis and in a population of 113 patients with both MS and uveitis, 73% are women, and 80% are with intermediate uveitis, 15% are with anterior uveitis, 3% are with posterior uveitis and 2% are with panuveitis (see abstract, p. 206-208, table 2 in Messenger) or 1.1-2.4% patients with MS have uveitis (in Williams), all patients with acute optic neuritis were also affected by uveitis and that ipsilateral uveitis 
In addition, Adamus teaches autoimmune anterior uveitis (AU) is associated with autoimmune encephalomyeltitis (EAE) induced by myelin basic protein (MBP), an animal model of MS (see p. 2555-2556; p. 2557-2560) and also teach that AU and EAE share common molecular mechanisms and the clinical symptoms of established AU can be treated or reduced by the same inhibitor for treatment of EAE/MS, for example, RTL201 (the 11/MBP69-89 peptide complex), which is an inhibitor to inhibit the function of MBP69-89-specific T cells and suppress clinical and histologic signs of EAE, delayed-type hypersensitivity (DTH) responses to MBP, and proliferation responses of lymph node T cells (see p. 2555-2556; p. 2557-2560). Adamus also teaches that the RTL201 is able to prevent and treat active and passive AU associated with EAE by blocking the activation of pathogenic cells, which prevented the uveitogenic T cells from entering the eye (see p. 2555-2556; p. 2557-2560).
Applicant cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The teaching of Adamus indicates that RTL201, the same inhibitor for inhibiting the function of MBP69-89-specific T cells and suppressing clinical and histologic signs of EAE or MS, delayed-type hypersensitivity (DTH) responses to MBP in EAE/MS can be used for treatment of AU. 
Note that the motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results 



Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 6, 7and 18-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of US7071297 (MBP 140-154: SEQ ID NO:7), claims 1-10 of US8961986, claims 1-11 of US9381234, claims 1-6 of US9775880 as evidenced by or in view of Messenger (2015), Williams (2009), Thouvenot (2012), Adamus (2006) and Caspi et al. (Drug. Disc. Today 2006: 3-9). The rejection is maintained for the reasons made of record and the reasons set forth below.

On p. 10 of the response, Applicant acknowledges there exists a subset of patients who have uveitis and MS or optic neuritis but argues that uveitis is not mentioned in the claims of the issued patents and the Office fails to established inherent anticipation or suggest treatment of uveitis with the claimed peptides.
Applicant’s arguments have been fully considered but they are not persuasive. Contrary to Applicant’s arguments and for the reasons set forth above, the examiner asserts that based on MPEP §§2131-2131.01, MPEP §2112 and MPEP §2105-2107.03, the claims of the issued patents do teach the claimed method because the issued patents teach methods of treating MS or optic neuritis using the claimed MBP peptides, and a subset of patients with MS or optic neuritis accompanied with uveitis (uveitis is accompanied with MS or optic neuritis in a subset of patients with MS or optic neuritis) as evidenced by Messenger, Williams and Thouvenot. Thus, treating MS/optic neuritis using the claimed MBP peptides in the method of the issued patents or copending Applications, the administration of MBP to a subject of patients with MS/optic neuritis accompanied with uveitis also treats uveitis because the method of the issued patents using the same material (i.e. the claimed MBP peptides), the same active (i.e. 
In addition, even if the claims of the issued patents do not explicitly teach treatment of uveitis, based on MPEP 804, MPEP §2141, MPEP2141-I, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), MPEP2141-II, the basic factual inquires of Graham v. John Deere Co.(Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966)),and MPEP §2141.01-2147.03, the claimed method of treating uveitis is unpatentable over the claims of the issued patents in view of Messenger (2015), Williams (2009), Thouvenot (2012), Adamus (2006) and Caspi (2006) and because uveitis is associated with MS or optic neuritis, patients with MS also have uveitis as evidenced by Messenger et al. (p. 205, abstract; p. 206-208, table 2) and Williams (see p. 55-60), and patients with optic neuritis also have uveitis as evidenced by Thouvenot et al. (see p. 1, abstract; p. 2-4, table 1) and Adamus et al. (see p. 2555-2556; p. 2557-2560). Even if the patient population recited in the claims of the issued patents or copending Applications is not exactly identical to uveitis, patients with MS also have uveitis as evidenced by Messenger et al. (p. 205, abstract; p. 206-208, table 2) and Williams (see p. 55-60), and patients with optic neuritis also have uveitis as evidenced by Thouvenot et al. (see p. 1, abstract; p. 2-4, table 1) and Adamus et al. (see p. 2555-2556; p. 2557-2560). Further, Adamus teaches that AU and EAE (an animal model of MS induced by MBP) share 



Conclusion

10.	NO CLAIM IS ALLOWED.


11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The sequence search results disclose as follows:
SEQ ID NO:1
US-12-740-976-1
; Sequence 1, Application US/12740976
; Patent No. 8623827
; GENERAL INFORMATION
;  APPLICANT: Apitope Technology (Bristol) Limited
;  APPLICANT:Wraith, David
;  APPLICANT:Streeter, Heather
;  TITLE OF INVENTION: Composition
;  FILE REFERENCE: P031697US
;  CURRENT APPLICATION NUMBER: US/12/740,976
;  CURRENT FILING DATE: 2010-04-30
;  PRIOR APPLICATION NUMBER: PCT/GB2008/003673
;  PRIOR FILING DATE: 2008-10-30
;  PRIOR APPLICATION NUMBER: GB 0721430.7

;  PRIOR APPLICATION NUMBER: GB 0800962.3
;  PRIOR FILING DATE: 2008-01-18
;  NUMBER OF SEQ ID NOS: 4
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1
;  LENGTH: 15
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-12-740-976-1

  Query Match             100.0%;  Score 81;  DB 6;  Length 15;
  Best Local Similarity   100.0%;  
  Matches   15;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 PRHRDTGILDSIGRF 15
              |||||||||||||||
Db          1 PRHRDTGILDSIGRF 15

SEQ ID NO:2
US-12-740-976-2
; Sequence 2, Application US/12740976
; Patent No. 8623827
; GENERAL INFORMATION
;  APPLICANT: Apitope Technology (Bristol) Limited
;  APPLICANT:Wraith, David
;  APPLICANT:Streeter, Heather
;  TITLE OF INVENTION: Composition
;  FILE REFERENCE: P031697US
;  CURRENT APPLICATION NUMBER: US/12/740,976
;  CURRENT FILING DATE: 2010-04-30
;  PRIOR APPLICATION NUMBER: PCT/GB2008/003673
;  PRIOR FILING DATE: 2008-10-30
;  PRIOR APPLICATION NUMBER: GB 0721430.7
;  PRIOR FILING DATE: 2007-10-31
;  PRIOR APPLICATION NUMBER: GB 0800962.3
;  PRIOR FILING DATE: 2008-01-18
;  NUMBER OF SEQ ID NOS: 4
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 2
;  LENGTH: 17
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-12-740-976-2

  Query Match             100.0%;  Score 94;  DB 6;  Length 17;
  Best Local Similarity   100.0%;  
  Matches   17;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ENPVVHFFKNIVTPRTP 17
              |||||||||||||||||
Db          1 ENPVVHFFKNIVTPRTP 17


SEQ ID NO:3
US-12-740-976-3
; Sequence 3, Application US/12740976
; Patent No. 8623827
; GENERAL INFORMATION
;  APPLICANT: Apitope Technology (Bristol) Limited
;  APPLICANT:Wraith, David
;  APPLICANT:Streeter, Heather
;  TITLE OF INVENTION: Composition
;  FILE REFERENCE: P031697US
;  CURRENT APPLICATION NUMBER: US/12/740,976
;  CURRENT FILING DATE: 2010-04-30
;  PRIOR APPLICATION NUMBER: PCT/GB2008/003673
;  PRIOR FILING DATE: 2008-10-30
;  PRIOR APPLICATION NUMBER: GB 0721430.7
;  PRIOR FILING DATE: 2007-10-31
;  PRIOR APPLICATION NUMBER: GB 0800962.3
;  PRIOR FILING DATE: 2008-01-18
;  NUMBER OF SEQ ID NOS: 4
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 3
;  LENGTH: 15
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-12-740-976-3

  Query Match             100.0%;  Score 80;  DB 6;  Length 15;
  Best Local Similarity   100.0%;  


Qy          1 ASDYKSAHKGFKGVD 15
              |||||||||||||||
Db          1 ASDYKSAHKGFKGVD 15

SEQ ID NO:4
US-12-740-976-4
; Sequence 4, Application US/12740976
; Patent No. 8623827
; GENERAL INFORMATION
;  APPLICANT: Apitope Technology (Bristol) Limited
;  APPLICANT:Wraith, David
;  APPLICANT:Streeter, Heather
;  TITLE OF INVENTION: Composition
;  FILE REFERENCE: P031697US
;  CURRENT APPLICATION NUMBER: US/12/740,976
;  CURRENT FILING DATE: 2010-04-30
;  PRIOR APPLICATION NUMBER: PCT/GB2008/003673
;  PRIOR FILING DATE: 2008-10-30
;  PRIOR APPLICATION NUMBER: GB 0721430.7
;  PRIOR FILING DATE: 2007-10-31
;  PRIOR APPLICATION NUMBER: GB 0800962.3
;  PRIOR FILING DATE: 2008-01-18
;  NUMBER OF SEQ ID NOS: 4
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 4
;  LENGTH: 15
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-12-740-976-4

  Query Match             100.0%;  Score 76;  DB 6;  Length 15;
  Best Local Similarity   100.0%;  
  Matches   15;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GFKGVDAQGTLSKIF 15
              |||||||||||||||
Db          1 GFKGVDAQGTLSKIF 15


12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
June 19, 2021



/CHANG-YU WANG/Primary Examiner, Art Unit 1649